Citation Nr: 0205276	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
lumbar plexopathy with right sacroiliac posterior 
dislocation, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the left femur with leg shortening, scars, and 
skin graft with moderate knee disability, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
fracture of a left hip fracture, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
fracture of the left elbow with sensitive scar, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1983 to 
March 1986.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1994, by the Philadelphia, Pennsylvania Regional 
Office (RO), which denied the veteran's claim of entitlement 
to increased ratings for his service-connected residuals of 
lumbar plexopathy, left knee, left hip, right knee, and left 
elbow.  A notice of disagreement with that determination was 
received in January 1995.  A private medical statement was 
received in January 1995.  Thereafter, a rating action in 
February 1995 confirmed the previous denial of the veteran's 
claim for increased ratings for his multiple orthopedic 
disorders.  A statement of the case was issued in March 1995.  
The veteran's substantive appeal was received in March 1995.  
VA compensation examinations were conducted in September 
1996, October 1996, April 1998 and September 1998.  A 
supplemental statement of the case (SSOC) was issued in June 
1999.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in February 2000.  A 
transcript of the hearing is of record.  A private medical 
statement was received in March 2000, and a VA compensation 
examination was conducted in May 2000.  An SSOC was issued in 
October 2001.  The appeal was received at the Board in 
January 2002.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in April 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The service-connected residuals of lumbar plexopathy with 
right sacroiliac posterior dislocation are currently 
manifested by giving way of the right leg, as well as low 
back pain, tenderness, decreased sensation in the S1 
dermatomal pattern, weakness of the right gastrocnemius, 
muscle atrophy, and absent right ankle reflex indicative of 
severe incomplete paralysis of the sciatic nerve.  

3.  Residuals of a fracture of the left femur are manifested 
by shortening of the left lower extremity measuring one inch, 
anterior bowing of the left tibia, weakness, pain, 
instability, and range of motion from 0 to 110 degrees, 
requiring the use of a left knee brace and a cane, all of 
which result in aggregate impairment which is equivalent to 
femur impairment involving malunion with marked knee 
disability.  

5.  The residuals of fractures of the left hip are manifested 
primarily by complaints of pain and discomfort; the objective 
clinical findings show evidence of degenerative arthritis of 
the left hip, limitation of motion of the left hip, and pain 
that produce moderate functional impairment of the left hip 
analogous to moderate impairment of the hip produced by 
malunion of the femur.  Muscle injury, symptoms that produce 
marked functional impairment of the right hip or limitation 
of flexion of the hip to 20 degrees or less are not found.  

6.  The service-connected disability of the right knee is 
primarily manifested by complaints of pain and instability of 
the knee.  Objective evidence shows that range of motion is 
from 0 to 125 degrees without instability, ligamentous 
laxity, or X- ray evidence of arthritis. 

7.  The residuals of a left elbow fracture with sensitive 
scar are manifested primarily by pain, stiffness, a tender 
scar, and noncompensable limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals of 
lumbar plexopathy with right sacroiliac posterior dislocation 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.124a, Code 8520 (2001).

2.  Residuals of a fracture of the left femur with leg 
shortening, scars, and skin graft with moderate knee 
disability meet the criteria for a 30 percent disability 
evaluation.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, Codes 5255, 
5275 (2001).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left hip are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Code 5253 (2001).  

4.  The criteria for a rating of 20 percent for residuals of 
arthrotomy of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5257 
(2001).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left elbow (minor) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5207 (2001).  

6.  The criteria for a separate 10 percent evaluation for a 
scar of the left elbow have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records reflect that the veteran was 
involved in a motor vehicle accident on August 3, 1985 
suffering multiple traumas.  He was hospitalized and 
underwent repair of capsule of the right knee; wiring of the 
left olecranon; a split skin grafting of the right thigh; and 
external fixation of the left tibia.  A Medical Board report 
dated in November 1985 contains diagnoses of: right 
sacroiliac posterior dislocation; pelvic symphysis diastasis; 
right superior and inferior pubic rami fractures; central 
acetabular fracture, left; right acetabular fracture, non 
displaced; left comminuted mid-shaft and proximal shaft open 
Grade III, femur fracture; left comminuted olecranon 
fracture; fractured sternum; disrupted lateral collateral 
ligament and posterior lateral capsular structures, left 
knee; and lumbosacral plexopathy, right.  The veteran was 
placed on a temporary disability retired list.  

Following an initial VA examination in April 1986, a rating 
action in August 1986 established service connection for 
residuals, multiple trauma with pelvic fractures, fractures 
of the left femur, tibia, fibula, olecranon and ligamentous 
injury to the left knee, and lumbar plexopathy affecting the 
right leg; a 50 percent disability rating was assigned, 
effective March 28, 1986.  

The veteran was afforded a VA examination in November 1986, 
which reflected the diagnoses of: residual of fracture of 
pelvis; fracture of the left femur; fracture of the left 
tibia and fibula and status postoperative left hip strain, 
with shortening of the left leg; bursitis of the left hip; 
left knee strain associated with laxity of anterior cruciate 
ligament of the left knee; postoperative residuals of 
arthrotomy of the right knee; scar of the right knee; 
residual of fracture of the left olecranon; and status post 
scar of the left elbow associated with slight flexion 
contracture (15 degrees) of the left elbow.  

Based upon the above findings, a rating action of January 
1987 established service connection specifically for: right 
lumbar plexopathy, residuals of right sacroiliac posterior 
dislocation, evaluated as 40 percent; residuals of fracture 
of the left femur with leg shortening, scars and skin grafts, 
evaluated as 10 percent disabling; residuals of arthrotomy, 
right knee, evaluated as 10 percent disabling; residuals of 
fracture of the left hip, evaluated as 10 percent disabling; 
and residuals of fracture of the left elbow, residuals of 
pelvic fractures, residuals of fracture of the left tibia and 
fibula, residuals of fracture of the sternum, and residuals 
of fracture of the right hip, each evaluated as 
noncompensably disabling.  

Medical evidence of record dated from January 1989 through 
January 1992 show that the veteran continued to receive 
clinical evaluation for his multiple orthopedic disabilities.  
X-ray studies performed in January 1989 revealed well 
fractures of the left femoral shaft of the proximal fibula 
and mid-tibia; multiple healed pelvic fractures, and 
moderately advanced degenerative changes in the left hip; 
healed fractures of the sacroiliac joint; and a normal right 
knee.  

A neurological examination in May 1989 revealed damage to the 
S1 and probable S2 motor roots on the right side with 
corresponding weakness of the gastrocnemius/soleus muscle 
complex as well as the flexor digitorum longus and flexor 
hallicus longus muscle of the foot and mild weakness of ht 
extensor hallicus longus foot muscles.  

In a statement dated in November 1991, Dr. Alan E. Hibberd 
noted that radiographic examination of the veteran's left 
knee was fairly unremarkable.  Dr. Hibberd indicated that the 
veteran had anterior cruciate insufficiency of the left knee 
with medial collateral instability.  He also noted that the 
veteran had been issued a brace and had completed a 
rehabilitation program.  

A VA examination in January 1992 reported findings of old 
healed traumatic deformity of the left femoral diaphysis.  It 
was noted that the findings at the left hip suggested post 
traumatic deformity with degenerative joint disease.  

The veteran filed a claim for an increased rating in March 
1994.  In conjunction with his claim, he was afforded a VA 
compensation examination in March 1994, at which time he 
complained of pain and aching of the right and left knee, 
aching and pain of the left hip and throbbing and aching pain 
in his lower back.  The veteran also complained of discomfort 
and tenderness about the left elbow.  It was observed that 
the veteran was wearing a knee-cage type brace about the left 
knee.  Range of motion in the lumbar spine revealed a forward 
flexion of 60 degrees, and lateral rotation of 30 degrees; 
further attempts caused discomfort.  

The right knee had an incisional scar about the lateral 
aspect of the joint, which was nontender to palpation.  
Crepitation was felt within the soft tissue about the right 
knee.  Range of motion was full (from 0 to 140 degrees).  
There was laxity of the anterior and posterior cruciate 
ligament of the right knee.  The patella was freely movable.  
Crepitation was also felt within the soft tissue about the 
left knee.  There was laxity of the anterior and posterior 
cruciate ligament of the right knee.  

Pressure palpation over the bursa of the greater trochanter 
caused discomfort.  Flexion of the left hip was to 110 
degrees, abduction was to 45 degrees; and passive rotary 
movement of the left hip caused discomfort.  There was a 10-
degree flexion contracture of the left elbow.  Flexion of the 
left elbow was from 10 degrees to 145 degrees; full extension 
was not possible due to the flexion contracture of about 10 
degrees.  

There was also a tender scar at the olecranon area of the 
left elbow.  The pertinent diagnoses were: residuals of 
fracture of the left hip and post operative residual of 
reduction of fracture of the left hip; left hip strain; 
bursitis of the left hip; residual of injury to the left 
knee; left knee strain, associated with laxity of the medial 
collateral ligaments and the anterior and posterior ligament 
of the left knee; residual of injury to the right knee; right 
knee strain, associated with laxity of anterior and posterior 
cruciate ligament of the right knee; residuals of fracture of 
the left elbow and postoperative residual of internal 
fixation of fracture of the left elbow; scar of the left 
elbow, tender; elbow strain associated with flexion 
contracture of the left elbow; and lumbosacral strain, 
associated with limitation of full range of motion of the 
lumbar spine.  

A neurological examination, conducted in May 1994, reported a 
finding of lumbosacral plexopathy.  An electromyographic 
examination performed in July 1994 confirmed the above 
diagnosis.  

Of record is a private medical statement from Dr. Don A. 
Kovalsky, dated in December 1994, indicating that examination 
of the veteran revealed findings of bilateral anterior 
cruciate ligament tears, bilateral posterior cruciate 
ligament tears, degenerative joint disease of the left hip, 
pes planus deformity, and probable right perennial nerve 
palsy.  

On examination in October 1996, the veteran complained of 
left hip pain that was made worse with prolonged standing, 
walking, and cold and damp weather.  It was noted that the 
veteran walked with a cane.  He also complained of right knee 
pain with episodes of swelling, left elbow pain that is 
aggravated by lifting, and left knee pain of such severity 
that he requires the assistance of a cane for ambulation.  
The veteran further notes that he has problems with low back 
pain, as a result of which he is unable to bend or lift 
without pain; he also noted that the back pain is aggravated 
by prolonged walking, standing, and cold and damp weather.  

Following a physical examination, the pertinent diagnoses 
were residual fractured pelvis; residuals of left hip strain; 
post operative internal derangement of the right knee with 
decreased range of motion; post operative internal 
derangement of the left elbow with mild decreased range of 
motion; post operative internal derangement of the left knee 
with symptomatic severe pain and cane assisted gift; and 
residual lumbosacral strain.  A peripheral nerve examination 
was also conducted in October 1996, which reported a finding 
of sciatic nerve injury with the weakness in all muscles 
innervated by the sciatic nerve below thigh level.  

X-ray studies revealed findings of mild dextroscoliosis of 
the lumbar spine; marked post traumatic changes involving the 
proximal left femur, right sacroiliac joint and right pubic 
rami; severe post traumatic degenerative joint disease of the 
left hip; and post surgical changes with evidence of 
arthroplastic surgery to the left knee.  

Received in December 1997 were VA treatment records dated 
from July 1995 to February 1996, which show treatment for the 
veteran's various orthopedic disabilities.  Among those 
records is the report of VA hospitalization in September 
1995, which shows that the veteran underwent anterior 
cruciate ligament reconstruction on his left knee.  It was 
noted that he had a small degenerative tear of his medial 
meniscus that was debrided back to a stable base.  There were 
no significant complications.  

In April 1998, orthopedic examination of the knee joints and 
legs showed the left leg to be 1 inch shorter than the right 
leg.  It was noted that the veteran wore a brace on the left 
leg, which was removed and the knee examined.  There were 
multiple scars noted on the upper leg and thigh, the largest 
being 6 x 4 inches on the outer aspect of the thigh, and 
multiple scars were seen on the lower leg.  There was also a 
square-shaped scar with loss of subcutaneous tissue present 
on the anterior aspect of the left leg.  There were also 
scars present on the left leg.  There was evidence of 
anterior bowing of the left tibia.  

Examination of the knee joints showed laxity of the anterior 
cruciate ligament.  The joint showed a moderate amount of 
laxity.  Range of motion was 0 degrees to 90 degrees on the 
left compared to 0 degrees to 110 degrees on the right.  The 
right knee also had a long well-healed scar measuring 5 
inches on the lateral aspect of the right knee joint.  
Extension was full at 0 degrees, but flexion was 0 degrees to 
100 degrees.  

There was also evidence of medical collateral ligament laxity 
on the right knee.  Examination of the back showed no 
evidence of paraspinal tenderness, but forward flexion was 0 
to 80 degrees, backward extension was 0 to 30 degrees, 
lateral rotation was 0 to 30 degrees, and lateral flexion was 
0 to 20 degrees.  There was no evidence of incoordination or 
instability, but there was evidence of limitation of range of 
motion due to pain, and there was no evidence of easy 
fatigability.  

Examination of the left elbow showed a well healed scar about 
5" long present on the under aspect of the elbow.  There was 
50 degrees of flexion contracture and passive range of motion 
was 15 degrees of extension and flexion was between 15 and 
165 degrees.  There was no evidence of easy fatigability or 
incoordination and no loss of range of motion due to pain.  
Examination of the left hip showed mild tenderness, but 
flexion was from 0 to 100 degrees, compared to 125 degrees on 
the right.  Extension was 0 to 50 degrees on the left, and 0 
to 65 degrees on the right.  Abduction was 0 to 35 degrees on 
the left, compared to 0 to 60 degrees on the right.  There 
was no evidence of incoordination or easy fatigability.  

A neurological examination revealed normal strength in the 
upper extremities.  Sensory examination in the lower 
extremities showed decreased pinprick and light touch 
sensation on the lateral aspect of the right thigh and right 
lower leg.  His Romberg sign was negative.  Motor examination 
of the leg showed the hip flexors and extensors and abductors 
were 5/5 bilaterally.  Extensors of the knee joint and 
flexors of the knee joint were 5/5.  There was decreased 
pinprick sensation on the lateral aspect of the right thigh.  
The right leg showed evidence of gastrosoleus and 
gastrocnomius atrophy.  There was also diminished plantar 
flexion of 2-3/5 as compared with 5/5 on the left.  

The veteran was able to stand on his heels, but was unable to 
stand on his toes confirming the S1, S2 motor deficits.  
Ankle jerks were absent on the right side, but present on the 
left side.  Babinski response was negative on the right side.  

The pertinent diagnoses were: traumatic arthritis of the left 
elbow joint with range of motion, but there was no evidence 
of easy fatigability or incoordination; degenerative 
arthritis of the left hip joint, but there was no evidence of 
incoordination, easy fatigability or limitation of motion 
except for pinprick; bilateral knee arthritis, and there was 
evidence of mild anterior cruciate ligament laxity on the 
left and medial collateral ligament laxity on the right, but 
there was no evidence of incoordination or easy fatigability; 
degenerative arthritis of the lumbosacral spine, but no 
evidence of incoordination or easy fatigability; evidence of 
lumbar flexopathy on the right corresponding to L1, L2, and 
L3 sensory root; and evidence of motor damage to the sciatic 
nerve with evidence of gastrocnemius and gastrosoleus atrophy 
and loss of nerve distribution in the S1 and S2 area.  

The examiner noted that the veteran needed a cane for 
ambulation, and he was unable to bear weight on the right leg 
alone.  He was unable to raise his toes on the right side.  

An addendum examination was conducted in September 1998, 
which revealed a 15-degree limitation of extension in the 
left elbow.  He was able to flex to 165 degrees without 
problem.  The painless range of motion in the lumbar spine 
revealed a forward flexion to 75 degrees, extension to 10 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotational movement of 30 degrees, bilaterally.  The 
fractured femur of the veteran's left leg, with resultant 
need for traction, resulted in the left leg being slightly 
longer than the right leg.  From the iliac crest, the right 
leg measured 38-3/8 inches and the left 38-5/8 inches.  He 
did not use a lift, and he did not report any pain in his 
hips on that basis.  An MRI of the left knee revealed no 
arthritis, but evidence of clipping and tendon repair.  
Strength in the left leg was normal.  

Range of motion in the left knee was from 0 to 95 degrees 
without pain.  He had negative anterior and posterior drawer 
signs, but his examination did suggest a positive McMurray's 
test, and he did have a significant amount of crepitus with 
range of motion of his knee.  The examiner stated that he 
would consider the veteran to have mild instability, and he 
wore an extensive brace as he continued to have falls.  There 
was evidence of right gastrocnemius atrophy.  His right calf 
measured 14-1/2 degrees in circumference while his left 
measured 17-3/4 inches in circumference.  His strength was 
4/5 on the right leg; this, however, did not result in any 
significant limitation in his activities, although he did 
require the use of a cane not just for his right leg, but 
because of the instability of his left leg.  

There was no limitation of motion of the right ankle with 
passive motion.  However, he was unable to dorsiflex more 
than 10 degrees.  No footdrop was evident.  Indeed, he had 
excellent strength in dorsiflexion of the foot.  

Received in June 1999 was a report of the surgical procedures 
on the veteran's left knee for left anterior cruciate 
ligament and medial collateral ligament repair, performed in 
September 1995.  

At his personal hearing in February 2000, the veteran 
reported that his left elbow was very tender and he 
experienced severe pain with any pressure; he also reported 
that he often gets a lot of swelling in the elbow, which had 
a tendency to lock up.  The veteran admitted that he had 
never been diagnosed with arthritis in the elbow, but 
indicated that he had limitation of motion and a scar on the 
left elbow.  The veteran testified that he did not have much 
feeling in the right leg because of the damaged sciatic 
nerve.  

The veteran noted that he had full motion in the right knee, 
and he had never been diagnosed with arthritis in the right 
knee.  The veteran maintained that he had some instability in 
the right knee, and he had difficulty with ambulation.  The 
veteran further testified that he had a shortening of the 
left leg as a result of the procedure; as a result, he noted 
that he had problems with instability and pain in the joints 
between the hip and his knee.  The veteran further noted that 
he was required to use a cane for ambulation.  

The veteran related that his biggest problem was that his 
back was always stiff; he stated that he used a heating pad 
on the back at all times.  The veteran also reported that he 
experienced muscle spasms in his lower back.  He noted that 
he worked for Budget car rental, where he works behind a 
counter; therefore, he is often able to sit down.  

Of record is a statement from Dr. Bruce B. Vanett, M.D., 
dated in March 2000, indicating that he had treated the 
veteran over the last several months.  Dr. Vanett reported 
that the veteran had an unstable left knee that was operated 
on about 5 years earlier, but he had had persistent looseness 
and giving way of the knee.  Dr. Vanett noted that the laxity 
had led to instability and interference with activities of 
daily living.  The physician reported that the veteran 
required a lightweight ACL derotation brace to give some 
support to the knee.  The examiner noted that the brace was 
being used as an alternative to either repeat ligament 
surgery or fusion of the knee.

The veteran was afforded a VA compensation examination in May 
2000, at which time he complained of achy pain in the left 
elbow and was unable to straighten the left elbow out.  The 
veteran complained that the right leg gave way; the examiner 
observed that this was from the sciatica or plexopathy, not 
from the right knee.  He wore a knee brace on the left knee 
for ACL injury to the left knee.  He complained of weakness 
in the left leg.  He ambulated with a significant limp.  He 
had lower back pain from the altered biomechanics, as well as 
the sacroiliac dislocation.  

Examination revealed a scar over the left elbow approximately 
8 inches in length and tender to touch at the tip of the 
elbow; it is mobile and not adherent to deeper tissue with no 
keloid.  Range of motion in the left elbow for maximum 
extension was from 10 degrees to maximum flexion of 135 
degrees.  Pronation and supination were preserved with full 
range of motion.  

There were surgical scars over both hips; the scars were 
approximately similar on both sides with the left slightly 
greater than the right.  The scars were approximately 8 
inches in length, total linear and not adherent to deeper 
tissue and mobile.  Range of motion in the left hip was from 
a maximum flexion of 110 degrees, internal rotation was from 
0 to 20 degrees, external rotation was from 0 to 5 degrees, 
and abduction was from 0 to 10 degrees.  

The right hip demonstrated flexion from 0 degrees to 125 
degrees, internal rotation from 0 to 45 degrees, external 
rotation from 0 to 35 degrees and abduction from 0 to 30 
degrees.  There was relatively preserved range of motion of 
the right hip.  There was extensive loss of tissue of the 
left thigh.  Particularly in the lateral margin of the left 
thigh, there was a 9 x 6 area of loss of tissue and mild 
muscle mass depressed below the skin line approximately + 
inch.  The scar was adherent to deeper tissue and tender to 
touch on deep palpation.  There was a scar on the anterior 
margin of the left thigh as well as 3 x 4 inches.  It was 
depressed below the skin line approximately + inch with no 
keloid formation in any scar.  There were approximately 4 
quarter sized lesions on the skin of the anterior portion of 
the tibia that were not adherent to deeper tissue, mobile and 
depressed below the skin line.  

A neurological examination demonstrated decreased sensation 
in the S1 dermatomal pattern, as well as weakness of the 
right gastrocnemius muscle and absent right ankle reflex.  
Examination of the left knee demonstrated a range of motion 
from 0 degrees to 110 degrees.  The right knee had a range of 
motion of 0 to 125 degrees.  There was no instability of the 
right knee, however the left knee showed a positive drawer 
sign and laxity of the ACL ligament with instability.  

The diagnostic impressions were: status post fracture of the 
left elbow with range of motion, no infatiguability or 
uncoordination due to this condition; left ACL injury with 
instability and uncoordination and evidence of easier 
fatigability of mild to moderate variety; extensive scar 
tissue of the thigh and the leg; right S1 radiculopathy or 
plexopathy with absent ankle reflex on the right with 
weakness of the right gastrocnemius, with evidence of easier 
fatigability due to the right plexopathy; status post surgery 
on the right knee with relatively preserved range of motion 
at this time; status post displacement of the hips, with no 
evidence of fatigability or uncoordination due to this 
condition; scars in both hips; and sacroiliac tenderness, 
range of motion of the sacroiliac region was for flexion from 
0 to 70 degrees, extension from 0 to 10 degrees, and lateral 
rotation from 0 to 20 degrees, bilaterally.  

The examiner noted that the veteran was prone to exacerbation 
of all of the orthopedic complaints; he stated that it was 
not possible to predict the amount of dysfunction in the 
future.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the March 
1995 statement of the case, the June 1999 supplemental 
statement of the case, the February 2000 hearing, and the 
October 2001 supplemental statement of the case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's lumbar 
plexopathy, residuals of fracture of the left femur with leg 
shortening, residuals of fracture of the left hip, residuals 
of arthrotomy of the right knee, and residuals of fracture of 
the left elbow with sensitive scar according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim and that 
there are no outstanding pertinent records, which the RO has 
not obtained or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed 
disabilities.  In any event, there is no indication in the 
record that VA examiners did not review the veteran's claims 
file.  In fact, several examination reports specifically note 
that the claims file had been reviewed.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

III.  Legal analysis.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
veteran for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding in violation of the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is VA's intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2001).  

A.  Increased rating for residuals of lumbar plexopathy with 
right sacroiliac posterior dislocation.

The residuals of the lumbar plexopathy with right sacroiliac 
posterior dislocation are currently rated under 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8520 for paralysis of the sciatic 
nerve, evaluated as 40 percent disabling.  

When incomplete paralysis of the sciatic nerve is moderately 
severe, then a 40 percent rating is assigned.  When 
incomplete paralysis of the sciatic nerve is severe, with 
marked muscular atrophy, then a 60 percent rating is 
assigned.  When paralysis of the sciatic nerve is complete, 
and the foot dangles and drops, with no active movement 
possible of muscles below the knee, and flexion of the knee 
is weakened or lost, then a 80 percent rating is assigned.  
38 C.F.R. § 4.124 (a), Diagnostic Code 8520 (2001).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  

With regard to peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

Examinations consistently show that the veteran has sciatic 
neuropathy of the right lower extremity, with manifestations 
consisting of pain, numbness and paresthesia over the right 
leg.  It is also noted that the veteran complains of low back 
pain, stiffness in his back, muscle spasms, and giving way of 
his right knee.  The right knee giveway and absent ankle 
reflexes have been attributed to the sciatic nerve 
disability.  The evidence also shows that muscle atrophy was 
noted on the April 1998 examination.  Although it is unclear 
whether the atrophy is "marked" the other abnormal findings 
in conjunction with the muscle atrophy lead to the conclusion 
that there is severe incomplete paralysis.  

The disability does not meet the criteria for complete 
paralysis.  No foot drop was evident on any of the VA 
examinations.  Examinations have shown that he retains active 
movement of the muscles below the knee (as shown by the range 
of motion in the knee).  He does have weakness of the 
gastrocnemius, but it has not been reported that knee flexion 
is ever lost.  The absence of most of the factors for 
complete paralysis, leads the Board to the conclusion that an 
evaluation based on complete paralysis is not warranted.  

B.  Residuals of fracture of the left femur with leg 
shortening.

Service connection was granted for residuals of a fracture of 
the left femur with leg shortening, scars and skin grafts by 
a January 1987 rating decision, which assigned a 10 percent 
disability evaluation under Diagnostic Code 5255 from March 
28, 1986.  A June 1992 rating decision assigned a 20 percent 
evaluation from November 25, 1991.  

When impairment of a femur involves fracture of the shaft or 
anatomical neck with nonunion and loose motion (spiral or 
oblique fracture), an 80 percent evaluation is assigned.  For 
impairment of the femur involving fracture of the shaft or 
anatomical neck with nonunion, no loose motion, and weight- 
bearing preserved by the aid of a brace, or involving 
fracture of the surgical neck with false joint, a 60 percent 
evaluation is assigned.  Impairment of the femur caused by 
malunion is assigned the following evaluations: 30 percent 
when there is marked knee or hip disability; 20 percent when 
there is moderate knee or hip disability; and 10 percent when 
there is slight knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  

Under Diagnostic Code 5255, provides that impairment of the 
femur, with malunion, is rated 20 percent when there is 
moderate knee or hip disability, and it is rated 30 percent 
when there is marked knee or hip disability.  Medical records 
show the veteran has malunion of the left femur, and related 
impairment involves the knee.  Higher ratings than 30 percent 
are warranted under Code 5255 when there is fracture of the 
surgical neck of the femur with false joint, or when there is 
fracture of the shaft or anatomical neck of the femur with 
nonunion; but the veteran does not have such conditions.  

Medical evidence shows the veteran has some malunion of the 
healed left femur fracture.  The femur fracture resulted in 
some shortening of the bone; the left leg is reported to be 
1" shorter than the right leg.  As a result of the 
shortening of the left leg, during the May 2000 VA 
examination, it was noted that the veteran walked with a 
significant limp.  A VA examination in April 1998 reported 
findings of degenerative arthritis in the left knee, with 
evidence of anterior cruciate ligament laxity in the left 
knee.  According to a March 2000 private medical statement, 
the veteran has persistent looseness and giving way of the 
left knee; it was further noted that the laxity in the left 
knee has led to instability and interference with the 
activities of daily living.  The examiner further noted that 
the veteran requires the use of an ACL brace to give him some 
support.  On VA examination in May 2000, range of left knee 
motion was 0 degrees extension to 110 degrees flexion.  

The service-connected residuals of a fracture of the left 
femur with shortening of the left leg, moderate knee 
disability, scars and skin grafts involve significant left 
knee impairment, with some additional disability from the leg 
shortening itself.  After considering the medical evidence, 
it is the judgment of the Board that the aggregate impairment 
from this service-connected disability is equivalent to femur 
impairment involving malunion with marked knee disability, 
and such warrants an increased rating to 30 percent under 
Diagnostic Code 5255.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered alternatively rating this disability 
under other diagnostic codes, but such ratings would not 
result in an evaluation higher than the current 30 percent 
rating which the Board has assigned under Code 5255.  In this 
regard, the reported range of motion of the left knee would 
be rated noncompensable under limitation of motion Codes 5260 
and 5261.  The presence of left knee arthritis by X-rays, 
with at least minimal limitation of motion, would support a 
10 percent rating under Codes 5003 and 5010.  While there is 
evidence of pain on use of the left knee, it is not shown to 
result in additional limitation of motion to the extent 
required for more than a 10 percent rating under the 
limitation of motion codes.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59

Finally, it is acknowledged that the veteran does have a 
shortening of the left leg; however, he is not entitled to a 
separate 10 percent evaluation for this shortening as he is 
already receiving a rating under Diagnostic Code 5255 based 
on his fracture.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 
5275.  In sum, resolving the benefit of the doubt in 
veteran's favor, the Board finds that the preponderance of 
the evidence supports an increased rating to 30 percent, 
under Code 5255, for residuals of a fracture of the left 
femur with leg shortening, scars, and skin graft with 
moderate knee disability.  


C.  Increased rating for residuals of fracture of the left 
hip.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation. A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Code 5252.  

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.  

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  38 
C.F.R. § 4.71a, Code 5255.

The normal ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II.  

The medical evidence shows that the residuals of fractures of 
the left femur are manifested primarily by degenerative 
arthritis of the left hip, limitation of motion of the left 
hip, and pain that produce functional impairment of the left 
hip.  The limitation of motion of the left hip is not of such 
significance to warrant the assignment of a compensable 
evaluation for the left hip disorder under Codes 5252 or 
5253.  However, since there is left hip pain and limitation 
of motion of the left hip due to the fracture, the Board 
finds that the left hip symptoms should be rated as 20 
percent disabling with consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. 202.  

The evidence does not show left hip symptoms that produce 
marked functional impairment limitation of flexion to 20 
degrees or less to warrant the assignment of a rating higher 
than 20 percent under Diagnostic Code 5255 or 5252, 
respectively.  The preponderance of the evidence is against 
the claim for a rating in excess of 20 percent for the 
residuals of fractures of the left femur, and the claim is 
denied.  

D.  Increased rating for residuals of arthrotomy of the right 
knee disability.  

The record reflects that the veteran's right knee disability 
is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Where there is 
recurrent subluxation, lateral instability, or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight; a 20 percent evaluation will 
be assigned for moderate disability; and a 30 percent 
evaluation for severe disability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2001).  

In order for the veteran to be entitled to a higher 
evaluation for a right knee disability under the currently 
assigned Diagnostic Code, 5257, he must have an impairment 
which would warrant a 20 percent disability, specified as 
moderate recurrent subluxation or lateral instability.  Upon 
VA examination in May 2000, although the veteran subjectively 
complained of right knee instability, such symptom was 
attributed to the service-connected lumbar plexopathy with 
right sacroiliac posterior dislocation.  In addition, the 
examiner noted that there was no instability of the right 
knee.  Similarly, there was no clinical evidence of 
subluxation.  These examination findings are consistent with 
the other medical evidence of record.  In the absence of 
clinical evidence of moderate recurrent subluxation or 
lateral instability, a higher evaluation for a right knee 
disorder is not warranted under Diagnostic Code 5257.  

Under other potentially applicable Diagnostic Codes, a 
noncompensable rating, a 10 percent rating, and a 20 percent 
rating are warranted for limitation of flexion in the leg 
when flexion is limited to 60 degrees, 45 degrees, and 30 
degrees respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  A noncompensable rating, a 10 percent rating, and a 
20 percent rating are warranted for limitation of extension 
in the leg when extension is limited to 5 degrees, 10 
degrees, and 15 degrees respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  In this case, the range of 
motion upon the most recent VA examination of the right knee, 
in May 2000, was from 0 to 125degrees.  The normal range of 
motion is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. 38 C.F.R. § 4.71, Plate II (2001).  The 
veteran does not meet the criteria for a compensable 
evaluation under either Diagnostic Codes 5260 and 5261.  

The Board further notes that when a knee disability is 
evaluated under Diagnostic Code 5257, a separate rating be 
assigned for arthritis in accordance with opinions of the VA 
General Counsel.  VAOPGCPREC 23-97 (1997).  The General 
Counsel subsequently clarified that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

While the April 1998 examination contains reports that the 
veteran has arthritis of the right knee, the actual report of 
X-ray examination in October 1996, and the report of a MRI on 
the May 2000 examination, indicate that there is no arthritis 
in the right knee.  Since the weight of the evidence is to 
the effect that he does not have arthritis of the right knee, 
a separate evaluation is not warranted.

The Board has taken into consideration the veteran's 
subjective complaints of right knee pathology but finds that 
such evidence is outweighed by the various medical reports of 
record.  These show that even with functional impairment, the 
range of motion in the right knee is not limited to a point 
where an evaluation in excess of 10 percent would be 
warranted.

E.  Increased rating for residuals of left elbow with 
sensitive scar.

The veteran's left elbow disability is currently rated as 10 
percent disabled based on traumatic arthritis and limitation 
of extension of the forearm.  He has been found to be right 
hand dominant.  

Traumatic arthritis is rated on the basis of degenerative 
arthritis under Diagnostic Codes 5010 and 5003 (2001).

In order to get the next higher rating based on limitation of 
extension of the minor forearm (20 percent), extension must 
be limited to 75 degrees.  In order to get a higher rating 
based on limitation of flexion of the forearm, the minor 
forearm would have to be shown to be limited to at least 90 
degrees.  A higher rating (20 percent) could also be obtained 
by establishing that forearm flexion is limited to 100 
degrees and extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207, and 5208.  

The normal range of motion of the forearm (elbow) is zero 
degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (2001).

On VA examination in May 2000, range of motion in the left 
elbow was noted as being limited from 10 degrees extension to 
135 degrees flexion.  This constitutes persuasive evidence 
that an increased rating based on limitation of flexion or 
extension of the forearm is not warranted, as the evidence 
indicates that extension is not limited to 75 degrees and 
flexion is not limited to 90 degrees, nor to 100 degrees 
flexion and 45 degrees extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, and 5208 (2001).  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  While the veteran 
testified that he experiences stiffness and episodes of 
swelling in the left elbow, there was no finding of swelling 
or tenderness of the elbow on VA examination.  Further, the 
examiner specifically reported that there was no evidence of 
easy fatiguability or incoordination.  Thus, the Board finds 
that the evidentiary basis does not demonstrate additional 
disability of the left elbow in excess of the current 10 
percent evaluation upon which to predicate a grant of a 
higher rating under the criteria of 38 C.F.R. §§ 4.40, 4.45 
or 4.59.  

There is no medical evidence of ankylosis of the elbow, 
impairment of supination or pronation, or other impairment of 
the elbow, ulna, or radius, such that another diagnostic code 
would be more appropriate.  There is no indication of record 
that there is ankylosis, nonunion of the ulna or radius, or 
malunion of the ulna or radius.  Thus, these diagnostic codes 
are not for application in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5209, 5210, 5211, and 5212; Butts v. 
Brown, 5 Vet. App. 532 (1993).  There is also no evidence 
from the record that the veteran's service-connected 
disability has resulted in damage to the nerves that would 
warrant a separate rating.  38 C.F.R. § 4.124a (2001).  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

On VA examination in May 2000 it was noted that there was a 
scar over the left elbow that was tender to touch.  
Therefore, the Board is of the opinion that a separate 10 
percent rating is warranted for a tender and painful scar 
under Diagnostic Code 7804.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

The Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his left elbow disability.  


ORDER

A 60 percent rating for residuals of lumbar plexopathy with 
right sacroiliac posterior dislocation is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  

A 30 percent rating for residuals of a fracture of the left 
femur with leg shortening, scars, and skin graft with 
moderate knee disability is granted subject to the laws and 
regulations governing the payment of monetary awards.  

An increased rating for residuals of fracture of the left hip 
is denied.  

An increased rating for residuals of arthrotomy of the right 
knee is denied.  

An increased rating for residuals of fracture of the left 
elbow is denied.  

A separate 10 percent rating is granted for a scar of the 
left elbow subject to the laws and regulations governing the 
payment of monetary awards.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

